Case 9:17-cv-81370-DMM Document 61 Entered on FLSD Docket 01/28/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                          WEST PALM BEACH DIVISION
                                     Civil Action No. 9:17-cv-81370-DMM

  ANDREW HODGES, an individual; VLADIMIR COOD, an individual;
  GAUTAM DESAI, an individual; JODY POWELL, an individual;
  JEFFREY HEBERLING, an individual; SHAMMI NABUKUMAR, an individual;
  and ANTHONY SAJEWICZ, an individual;
        Plaintiffs,
  v.
  MONKEY CAPITAL, LLC, a Delaware limited liability company;
  MONKEY CAPITAL, INC., a foreign corporation;
  and DANIEL HARRISON, an individual;
        Defendants.
  ________________________________________________/

                       PLAINTIFFS’ MOTION FOR STATUS CONFERENCE

            Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM DESAI, JODY

  POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ (“Plaintiffs”); by and through

  undersigned counsel and pursuant to Federal Rule of Civil Procedure 7 and Local Rule 7.1, hereby

  move this Honorable Court for entry of an Order scheduling a Status Conference to discuss

  numerous outstanding motions and the upcoming February 19, 2019 commencement of the jury

  trial scheduled against Defendant DANIEL HARRISON (“Defendant HARRISON”), the one

  remaining defendant in this action.

            In furtherance of their motion, Plaintiffs state:

            1.      A Final Judgment Awarding Damages in the total principal sum of $1,169,712.95 has

  already been entered in this matter in favor of Plaintiffs against Defendants MONKEY CAPITAL,

  LLC, a Delaware limited liability company; and MONKEY CAPITAL, INC., a foreign corporation

  (the “Monkey Capital Defendants”), relating to Plaintiffs’ investments with the defendants. 1


  1
      See, Docket Entry No. (“DE”) 50.

                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 61 Entered on FLSD Docket 01/28/2019 Page 2 of 3
                                                                                             Case No. 9:17-cv-81370-DMM


            2.      A jury trial in this action is currently scheduled to commence on February 19, 2019

  (Tuesday) against Defendant HARRISON, the one remaining defendant in this action. 2 Defendant

  HARRISON owns, operates, and controls the Monkey Capital Defendants; and the Court has

  already ruled that “Daniel Harrison -- on behalf of himself and the Monkey Capital Defendants -- by

  acts of omission and commission, made false statements to Plaintiffs concerning material facts about

  their investments in Monkey Capital.” 3

            3.      As of the date of filing this motion, numerous motions remain outstanding that

  would affect, or obviate, the scheduled trial against Defendant HARRISON, including the following:

                                                                                                   DOCKET
                                             DESCRIPTION                                           ENTRY
                                                                                                    NO.
                 Plaintiffs’ Motion for Summary                    Judgment against                       54
                 Defendant Harrison
                 Plaintiffs’ Motion to Compel Discovery Responses from                                    53
                 Defendant Harrison

            4.      Of the above-cited motions, the Motion for Summary Judgment is paramount, as it

  is a dispositive motion that, if granted, would eliminate the need for trial. The Motion for Summary

  Judgment will be fully briefed later this week with the filing of Plaintiffs’ reply brief, though

  Plaintiffs’ reply brief will merely address Defendant HARRISON’s failure to adequately satisfy his

  burden to oppose the Motion for Summary Judgment as required by the Federal Rules of Civil

  Procedure, applicable case law, and this Court’s own “Order Instructing Pro Se Litigant Concerning

  Response to Motion for Summary Judgment.” 4

            5.      With regard to the other pending motion, the Court can easily dispatch it without

  further briefing, as Defendant HARRISON served no response to the Motion to Compel.

  2
      See, DE 25. The Court has scheduled Calendar Call for February 13, 2019 (Wednesday).
  3
      See, DE 44 at pg. 17.
  4
      See, DE 57
                                                         -2-
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 61 Entered on FLSD Docket 01/28/2019 Page 3 of 3
                                                                                          Case No. 9:17-cv-81370-DMM


         WHEREFORE, Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM DESAI,

  JODY POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ; respectfully move this

  Honorable Court for entry of an Order:

              (a) scheduling a Status Conference to discuss outstanding matters and the
                  upcoming jury trial scheduled against Defendant DANIEL HARRISON
                  (“Defendant HARRISON”), the one remaining defendant in this action;
                  and
              (b) awarding such further relief as the Court deems just and appropriate.


                                  CERTIFICATE OF GOOD FAITH
          In accordance with Rule 7.1(a)(3) of the Local Rules of the U.S. Dist. Ct. - Southern District
  of Florida, the undersigned attorneys for Plaintiffs certify that in good faith, before filing this
  motion, they contacted Defendant Daniel Harrison via electronic mail -- providing a draft copy of
  this motion and requesting that Defendant Harrison provide undersigned counsel any written
  objection Defendant Harrison has to the relief requested. Mr. Harrison received the electronic mail
  message and draft motion attached thereto but did not provide any response.


                                                                Respectfully submitted,

                                                                SILVER MILLER
                                                                11780 W. Sample Road
                                                                Coral Springs, Florida 33065
                                                                Telephone:      (954) 516-6000
                                                                By: /s/ David C. Silver
                                                                      DAVID C. SILVER
                                                                      Florida Bar No. 572764
                                                                      E-mail: DSilver@SilverMillerLaw.com
                                                                      JASON S. MILLER
                                                                      Florida Bar No. 072206
                                                                      E-mail: JMiller@SilverMillerLaw.com
                                                                      Counsel for Plaintiffs

                                      CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 28th day of January 2019 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: DANIEL HARRISON, Pro Se Defendant, The
  Sloane Club, Lower Sloane Street, Chelsea, London, England, SW1W 8BS, E-mail:
  dmh1980@protonmail.com.
                                                                _____/s/ David C. Silver
                                                                       DAVID C. SILVER
                                                      -3-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
